DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyden (US 2011/0061265) in view of Jarvis (US 2009/0126225).

Regarding claim 63: Lyden teaches a method of manufacturing at least a portion of a sole of an article of footwear customized for a user (Abstract), the method comprising the steps of: determining a first set of input parameters related to the user, the first set of input parameters comprising a size and width of a foot of the user (¶14, 88, 724, 1099) and at least one additional physical characteristic of the foot of the user (¶14, 724; shape, 88, 1099; arch characteristics); determining a second set of input parameters related to the user, the second set of input parameter comprising: (i) at least one performance characteristic of the foot of the user during at least a portion of an athletic motion (¶748; velocity, ¶753; stress/strain accounted for), and (ii) at least one pressure measurement over at least a portion of a sole of the foot of the user (¶853; using pressure sensors); analyzing the first set of input parameters to determine a size and a shape of the portion of the sole of the article of footwear at least partially customized to fit the foot of the user (¶730); analyzing the second set of input parameters to determine a structural performance characteristic of the portion of the sole of the article of footwear at least partially customized to the foot of the user (¶34, 724; cushioning, ¶1418; flexibility); and manufacturing the portion of the sole of the article of footwear with the customized size, shape, and structural performance characteristic (¶724; Fig. 1), wherein manufacturing the portion of the sole of the article of footwear comprises forming the portion of the sole by an additive manufacturing method (¶855, 870, 1197).
Lyden teaches the method of claim 63 but does not explicitly teach:
wherein manufacturing the portion of the sole of the article of footwear comprises forming the portion of the sole by an additive manufacturing method selected from the group consisting of selective laser sintering and stereolithography, the portion of the sole comprising a three-dimensional open web structure of elongate elements extending between nodes, wherein the distribution of elongate elements and nodes is determined at least in part by the structural performance characteristic.
Jarvis teaches:
wherein manufacturing the portion of the sole of the article of footwear comprises forming the portion of the sole by an additive manufacturing method selected from the group consisting of selective laser sintering and stereolithography (¶68; laser sintering or stereolithography), the portion of the sole comprising a three-dimensional open web structure of elongate elements extending between nodes, wherein the distribution of elongate elements and nodes is determined at least in part by the structural performance characteristic (Fig. 5A-B, ¶68; elements 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jarvis with the invention of Lyden in order to use a rapid manufacturing technique such as laser sintering or stereolithography in order to provide a faster and more cost-effective process when manufacturing a sole which provides impact force attenuation to the foot of the wearer and distributes the force associated with the foot of the wearer hitting the ground during walking or running, as taught by Jarvis (¶68).

Lyden teaches:
Regarding claim 64: wherein the at least one additional physical characteristic of the foot comprises at least one of a foot shape, a bone structure, a ligament structure, a toe shape, a toe distribution, an arch shape, an arch position, or a heel shape (¶88, 1099; arch characteristics).
Regarding claim 65: wherein determining the at least one additional physical characteristic of the foot comprises scanning the foot with a 3D scanning device (¶853).
Regarding claim 66: wherein the at least one performance characteristic of the foot of the user during at least a portion of an athletic motion comprises at least one of a position, a2ACTIVE/98501587.1Application No. 16/274,947Docket No.: NBL-020C2 Third Preliminary Amendmentvelocity, an acceleration, a rotational velocity, a rotational acceleration, a pressure, a force, a change in shape, a stress, or a strain (¶748; velocity, ¶753; stress/strain accounted for).
Regarding claim 67: wherein the at least one performance characteristic of the foot of the user during at least a portion of an athletic motion comprises at least one of a ground contact time, an initial foot-strike location, a toe-off position, a pronation characteristic, or a supination characteristic (¶10, 789).
Regarding claim 68: wherein determining the at least one pressure measurement comprises obtaining data from a plurality of pressure sensors positioned between the foot of the user and a ground surface (¶853; using pressure sensors).
Regarding claim 69: wherein determining the at least one pressure measurement comprises obtaining a plurality of pressure measurements over at least a portion of the foot of the user during a ground contact phase of the athletic motion (¶853; using pressure sensors).
Regarding claim 70: wherein analyzing the at least one pressure measurement comprises identifying a distribution of pressures over at least one region of the foot of the user during at least a portion of the ground contact phase of the athletic motion (¶853; using pressure sensors).
Regarding claim 71: wherein analyzing the at least one pressure measurement further comprises identifying at least one pressure vector associated with the distribution of pressures (¶853; using pressure sensors).
Regarding claim 72: wherein the portion of the sole of the article of footwear comprises at least a portion of a midsole (¶730).
Regarding claim 73: wherein the at least one structural performance characteristic comprises at least one structural characteristic of the portion of the midsole selected from the group consisting of a cushioning characteristic, a flexibility characteristic, and a support characteristic (¶34, 724; cushioning, ¶1418; flexibility, ¶889; support).
Regarding claim 74: wherein the cushioning characteristic comprises a distribution of regions of increased or decreased cushioning (¶34, 724; cushioning).
Regarding claim 75: wherein the flexibility characteristic comprises a distribution of regions of increased or decreased flexibility (¶1418; flexibility).
Regarding claim 76: wherein the support characteristic comprises a distribution of regions of increased or decreased support (¶889; support).
Regarding claim 77: wherein the portion of the sole of the article of footwear comprises at least a portion of a ground contacting surface of a shoe sole (¶730; ground engaging surface).
Regarding claim 78: wherein the structural performance characteristic comprises a traction characteristic (¶1065).
Regarding claim 79: wherein the traction characteristic comprises a distribution of traction elements (¶1065).
Regarding claim 80: wherein the athletic motion comprises at least a portion of a running gait cycle (¶935).

Response to Arguments
Applicant’s amendments and arguments with respect to claims 63-80 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857